Citation Nr: 1118443	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-24 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran







INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2010 hearing.


FINDING OF FACT

The Veteran's PTSD symptoms most closely approximate total occupational and social impairment.


CONCLUSION OF LAW

A 100 percent rating for PTSD is granted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  



 Initial Rating

The Veteran contends that his PTSD is completely disabling.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, Diagnostic Code 9411.  

A rating of 70 percent is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran's VA treatment records reflect that in August 2009 his psychiatrist deemed the Veteran unemployable due to his PTSD.  He assigned a global assessment of functioning (GAF) score of 41.  A GAF of 41-50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning such as having no friends and being unable to keep a job.  The Veteran was prescribed medication to help with symptoms of depression, anxiety, and intrusive memories as well as medication to help him sleep.

The most recent VA examination was conducted in September 2009.  The examiner reported that the Veteran was short tempered and easily irritated.  He had insomnia and was able to sleep only 4 hours a night with medication.  He had nightmares 2 to 3 times per week.  He had intrusive thoughts about his combat experiences on a daily basis.  He had short-term memory and concentration problems.  He had feelings of numbness and avoided anything that reminded him of Vietnam.  He was prescribed multiple medications to treat his PTSD symptoms.  The Veteran experienced passive thoughts of death but denied any plan to harm himself.  He last worked as a railroad conductor in September 2005.  When he was working he had poor relationships with others, problems with his temper, and problems with drinking on the job.

He lived with his wife.  He had 10 grandchildren who lived close by but he is unable to be around them for more than a little while because of the noise.  He reported that his relationship with his wife was distant.  He bathed only one per week and reported that his wife complained about his poor hygiene.  He came to the interview in dirty clothes although he appeared to be clean.

Upon examination the Veteran had poor eye contact.  His speech was clear and goal directed.  His thought process was linear and devoid of any delusional content.  There was no evidence of any thought or perceptual disturbance.  The Veteran was cooperative and answered questions in a candid and spontaneous manner.  Insight and judgment were adequately developed.  His intelligence was estimated to be in the average range.  His affect was blunted and his mood dysphoric.  

The examiner assigned a GAF of 48, which he described as representing moderate to severe symptoms.

The Veteran's treatment records reflect that he reported similar symptoms, such as passive suicidal thoughts, trouble sleeping, and nightmares to his treatment providers.  He was also assigned a GAF of 45 at his March 2008 VA examination and a GAF of 50 at his April 2007 VA examination.  Thus, the assessment of his overall level of functioning has been in the 41-50 range by each provider who examined him.  

After consideration of the evidentiary record, the Board finds that a 100 percent evaluation is warranted for the Veteran's PTSD. 

The Board finds most probative the opinion of the Veteran's treating psychiatrist, who, as noted, found that the Veteran's functioning was consistent with a very severe impairment and an inability to work.  This is consistent with the GAF scores of 41-50 that represent, among other symptoms, an inability to keep a job.  The record reflects that the Veteran had no friends and difficulty being around even close family members such as his grandchildren.  He was unemployed, having initially left work due to physical ailments and was assessed to be currently unable able to work given his PTSD.  Thus his occupational impairment was total and his social impairment was near complete. 

The benefit of the doubt has been weighed in the Veteran's favor in this case.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

	(CONTINUED ON NEXT PAGE)


ORDER

A 100 percent rating for PTSD is granted. 



____________________________________________
JOHN L. PRCHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


